OTT, Judge.
In 1977 appellant signed a contract prepared by appellees, in which he undertook to construct six duplexes for them in Winter Haven. Appellees paid him $10,000 upon execution of the agreement. In 1978 they filed this action to recover their money with interest, alleging that they had received nothing and that the contract was so vague and ambiguous as to be unenforceable. Appellant cross complained for damages incurred as a result of appellees’ refusal to honor their agreement after he had commenced construction of the duplexes. His duly verified cross-complaint included an allegation that appellees had agreed that the $10,000 down payment would be nonrefundable.
On appellees’ motion the court below entered summary judgment in their favor for $10,000, plus $1,500 interest and costs of suit.
We are of the opinion that the verified cross-complaint raised genuine issues of fact that could materially affect appellees’ right to recover their payment. Whether or not the contract could be specifically performed is not necessarily determinative of that question, particularly when appel-lees were primarily, at least, responsible for the inept drafting of that document. Under the circumstances, it was error to enter summary judgment.
The summary judgment is therefore reversed and the case remanded to the court below for further proceedings consistent herewith.
HOBSON, Acting C. J., and CAMPBELL, J., concur.